DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered Claim 19 has been renumbered 9.

Claims 1 & 12 are objected to because of the following informalities:  
Claim 1, Line 15, “allowed” should be --allow--; 
Claim 12, Line 2, “configured open” should be --configured to open--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Reed et al (8051513).
	Reed et al disclose: 
1. A patient handling apparatus (e.g. Fig. 1) comprising: a patient support surface (74; 152, 159, 161, 164); a base (10); and a hydraulic circuit (e.g. Fig. 44) comprising: a hydraulic cylinder (e.g. 61 as seen in Fig. 2A) operable to selectively raise or lower the patient support surface or the base relative to the other of the patient support surface or the base, the hydraulic cylinder  (e.g. as shown schematically in Fig. 44) having a rod (i.e. extending from the cylinder), a cap end chamber (i.e. below the piston), and a rod end chamber (i.e. on above the piston on the rod-side), the rod having an extension or retraction speed; a pump (320); and a fluid reservoir (176); and the hydraulic circuit being operable to control the flow of hydraulic fluid between the hydraulic cylinder and the fluid reservoir, and wherein the hydraulic circuit includes a bypass circuit (e.g. Fig. 49, 309) configured to selectively open fluid communication between the cap end chamber and the fluid reservoir to bypass the pump for faster evacuation of the hydraulic fluid from the cap end chamber of the hydraulic cylinder to thereby allowed increased retraction speed of the rod and quickly raise the base relative to the patient support surface (Column 33, Line 19 - Column 34, Lines 5).

2. The patient handling apparatus of claim 1, further comprising a lift assembly (e.g. 40, 50) supporting the patient support surface relative to the base, the hydraulic cylinder configured to extend or retract the lift assembly to thereby raise or lower the base or the patient support surface relative to the other.

3. The patient handling apparatus of claim 2, further comprising a control system (e.g. Column 3, Lines 25-41) operable to control the hydraulic circuit.

4. The patient handling apparatus of claim 3, wherein the pump bypass circuit includes a control valve (e.g. 309, Fig. 49) to control fluid communication between the cap end chamber and the fluid reservoir, the pump bypass circuit being configured to selectively open the control valve to allow fluid to discharge from the cap end chamber to the fluid reservoir.

5. The patient handling apparatus of claim 4, wherein the control valve comprises a solenoid valve, and the control system is in communication with the solenoid valve to control opening or closing of the solenoid valve (e.g. as shown in Fig. 49).

6. The patient handling apparatus of claim 4, the hydraulic circuit includes a check valve (312) to control the speed of fluid flow into the rod end chamber.

7. The patient handling apparatus of claim 4, wherein the pump includes an inlet (e.g. UP port in Fig. 49), further comprising an accumulator (e.g. the cap end chamber provides a pressured supply of make-up fluid to the reservoir thus avoiding interruption of flow to the pump inlet) for maintaining submersion of the inlet of the pump in hydraulic fluid.

8. A patient handling apparatus (e.g. Fig. 1) comprising: a patient support surface (74; 152, 159, 161, 164); a base (10); a hydraulic circuit (e.g. Fig. 44) including a pump (e.g. 320), a fluid reservoir (e.g. 176), and a hydraulic cylinder (e.g. as shown schematically in Fig. 44) operable to selectively raise or lower the patient support surface or the base relative to the other of the patient support surface or the base, and the hydraulic circuit operable to control the flow of hydraulic fluid between the hydraulic cylinder and the fluid reservoir; and wherein the hydraulic circuit includes a manual bypass circuit (e.g. Fig. 48, 313, 306) configured to selectively bypass the pump yet maintain fluid communication between the hydraulic cylinder and the fluid reservoir to allow manual operation of the hydraulic cylinder (e.g. Column 32, Line 56 - Column 33, Line 18).

9. The patient handling apparatus of claim 8, the hydraulic cylinder having a cap end chamber (i.e. below the piston), and a rod end chamber (i.e. on above the piston on the rod-side), wherein the hydraulic circuit is configured to maintain pressure in the cap end chamber when the hydraulic cylinder is being manually extended (e.g. Fig. 48, the side of the piston opposite to the side in suction provides a pressured supply of make-up fluid to the reservoir and back to the side under suction via the reservoir).

10. The patient handling apparatus of claim 9, wherein the hydraulic circuit includes an accumulator (i.e. the side of the piston opposite to the side in suction provides a pressured supply of make-up fluid to the reservoir) in fluid communication with the reservoir.

11. The patient handling apparatus of claim 10, wherein the manual bypass circuit includes a manually operated valve (e.g. 306, 313) to open fluid communication between the hydraulic cylinder and the reservoir.

12. The patient handling apparatus of claim 10, wherein the manually operated valve includes a single manually operable user input (e.g. 212, Column 32, Line 56 - Column 33, Line 18) configured open fluid communication between the reservoir and the cap end chamber and the rod end chamber of the hydraulic cylinder.

13. A patient handling apparatus according to claim 9, wherein the hydraulic cylinder has having a rod (i.e. extending from the cylinder), a cap end chamber (i.e. below the piston), and a rod end chamber (i.e. on above the piston on the rod-side), the rod having an extension or retraction speed, and the hydraulic circuit being operable to control the flow of hydraulic fluid between the hydraulic cylinder and the fluid reservoir, and further comprising a pump bypass circuit (e.g. Fig. 49, 309) configured to selectively bypass the pump to allow fluid to discharge from the cap end chamber to the fluid reservoir for faster evacuation of hydraulic fluid from the hydraulic cylinder, thereby increasing the retraction speed of the rod (Column 33, Line 19 - Column 34, Lines 5).

14. A patient handling apparatus comprising: a patient support surface (74; 152, 159, 161, 164); a base (10); a hydraulic circuit (e.g. Fig. 44) including a pump (e.g. 320), a fluid reservoir (e.g. 176), and a hydraulic cylinder (e.g. as shown schematically in Fig. 44) operable to selectively raise or lower the patient support surface or the base relative to the other of the patient support surface or the base, and the hydraulic circuit being operable to control the flow of hydraulic fluid between the hydraulic cylinder and the fluid reservoir, wherein the hydraulic circuit includes an accumulator (e.g. the cap end chamber provides a pressured supply of make-up fluid to the reservoir thus avoiding interruption of flow to the pump inlet via the reservoir) in fluid communication with the reservoir to maintain pressure of the hydraulic fluid in the hydraulic circuit.

15. The patient handling apparatus of claim 14, the hydraulic circuit includes a manual bypass circuit (e.g. Fig. 48, 313, 306) configured to selectively bypass the pump yet maintain fluid communication between the hydraulic cylinder and the fluid reservoir to allow manual operation of the hydraulic cylinder (e.g. Column 32, Line 56 - Column 33, Line 18), and the accumulator configured to maintain pressure of the hydraulic fluid in manual bypass circuit (e.g. the cap end chamber provides a pressured supply of make-up fluid to the reservoir thus avoiding interruption of flow to the pump inlet via the reservoir).

16. The patient handling apparatus of claim 15, the hydraulic cylinder having a cap end chamber (i.e. below the piston), and a rod end chamber (i.e. on above the piston on the rod-side), wherein the accumulator is configured to maintain pressure in the cap end chamber when the hydraulic cylinder is being manually extended (e.g. Fig. 48, the side of the piston opposite to the side in suction provides a pressured supply of make-up fluid to the reservoir and back to the side under suction via the reservoir).

17. The patient handling apparatus according to claim 14, wherein the accumulator maintains the inlet of the pump submerged in hydraulic fluid (e.g. the cap end chamber provides a pressured supply of make-up fluid to the reservoir thus avoiding interruption of flow to the pump inlet).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 5701618 is cited, but not relied upon, because it anticipates Claims 14-17; further U.S. Patent 4078269 is cited, but not relied upon, for teaching a patient handling apparatus having a hydraulic circuit including an accumulator for maintaining system pressure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
July 23, 2022